Citation Nr: 1625743	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-30 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran presented sworn testimony at a hearing before a Decision Review Officer in April 2008 and before the undersigned in August 2009.  Transcripts of both hearings are of record. 

This matter was remanded in March 2014 for further evidentiary development.  In September 2015, the Board denied ratings in excess of 20 percent for the Veteran's service-connected right and left ankle disabilities and found that the issue of entitlement to a TDIU had not been reasonably raised by the record.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In an April 2016 order, the Court granted a Joint Motion for Partial Remand (Joint Motion), finding that the Board provided an inadequate statement of reasons and bases for its determination that entitlement to TDIU was not reasonably raised by the record and remanding this issue for further action.  See April 2016 Joint Motion at 2.  The portion of the Board's decision denying ratings in excess of 20 percent each for the right and left ankles under the rating schedule or 38 C.F.R. 
§ 3.321(b)(1) remains undisturbed.  Id. at 1.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected bilateral ankle disabilities and his service-connected skin disability have caused him to be unable to obtain or maintain substantially gainful employment.  See January 2007 VA Form 21-8940.  He asserts that his service-connected ankle disabilities prevent him from working in a position involving physical activities, and that the medication that he takes for his disabilities causes dizziness, which hinders his concentration and precludes sedentary employment as well.  See April 2007 VA Examination Report.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. § 4.16 (2015).  A veteran is eligible for a TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

In the instant case, the Veteran fails to meet threshold rating requirements of 38 C.F.R. § 4.16(a) because his combined disability rating is only 60 percent.  Nevertheless, when a claimant is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation Service for extraschedular consideration of entitlement to a TDIU. See 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, the evidence of record suggests that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  In this regard, an April 2007 VA examiner noted that there is abundant clinical evidence to indicate that the Veteran is functionally limited in walking for periods of time greater than five to ten minutes, climbing, squatting, pushing pulling, lifting and carrying, and that these limitations would severely limit his ability to complete tasks in a timely matter in a position requiring physical labor.  The Board also notes that the Veteran's educational and work history shows that he has a certificate of high school equivalency and has worked in various unskilled or semi-skilled positions as a security guard, janitor, tailor/sewer, laborer and assembly line worker.  As the Veteran's combined disability rating does not allow for an award of TDIU under 38 C.F.R. § 4.16(a), the Board must remand this matter for referral to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

Refer to the Director of Compensation Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  Should the Director indicate that further evidentiary development is required, such development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

